 1 NOTICE: This opinion is subject to formal revision before publication in the Board volumes of NLRB decisions. Readers are requested to notify the Executive Secretary, National Labor Relations Board, rors so that corrections can be included in the bound volumes. Matlack, Inc. and Teamsters Local 469, Inter-national Brotherhood of Teamsters, AFL±CIO. Case 22±CA±21683 January 31, 1997 DECISION AND ORDER BY CHAIRMAN GOULD AND MEMBERS BROWNING AND FOX Pursuant to a charge filed on November 13, 1996, the General Counsel of the National Labor Relations leging that the Respondent has violated Section 8(a)(5) 
ing the Union's request to bargain following the Union's certification in Case 22±RC±11123. (Official notice is taken of the ``record'' in the representation 
lations, Secs. 102.68 and 102.69(g); Frontier Hotel, 

tions in the complaint. On December 12, 1996, the General Counsel filed a Motion for Summary Judgment. On December 16, ceeding to the Board and a Notice to Show Cause why 
the motion should not be granted. On January 9, 1997, the Respondent filed a response. The National Labor Relations Board has delegated its authority in this proceeding to a three-member 
panel. Ruling on Motion for Summary Judgment In its answer and response, the Respondent admits its refusal to bargain, but attacks the validity of the 
tion in the representation proceeding.1 All representation issues raised by the Respondent tation proceeding. The Respondent does not offer to 
viously unavailable evidence, nor does it allege any special circumstances that would require the Board to reexamine the decision made in the representation pro-1 The basis for the Respondent's objections was that Ronald McKee was a supervisor and interfered with the election. The Board affirmed the hearing officer's findings that McKee was not a super-
visor. In its response, the Respondent also argues, for the first time, 
that McKee was a statutory agent of the Respondent. Having failed 

spondent is precluded from raising this new contention in the instant 
proceeding. In any event, the Respondent has failed to provide any 
support in its response for its new contention. ceeding. We therefore find that the Respondent has not raised any representation issue that is properly litigable in this unfair labor practice proceeding. See Pittsburgh Plate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941). 
ment. On the entire record, the Board makes the following FINDINGS OF FACT I. JURISDICTION At all material times, the Respondent, a corporation, with an office and place of business in Elizabeth, New 
tation of chemicals and hazardous materials. During 
the 12-month period preceding the issuance of the complaint, the Respondent, in conducting its business operations described above, shipped from its Elizabeth, New Jersey facility goods valued in excess of $50,000 directly to points outside the State of New Jersey. We 
find that the Respondent is an employer engaged in commerce within the meaning of Section 2(6) and (7) of the Act and that the Union is a labor organization 
within the meaning of Section 2(5) of the Act. II. ALLEGED UNFAIR LABOR PRACTICES A. The Certification Following the election held on November 3, 1995, ees in the following appropriate unit: 

ees, guards and supervisors as defined in the Act, and all other employees. The Union continues to be the exclusive representative under Section 9(a) of the Act. B. Refusal to Bargain Since August 2, 1996, the Union has requested the Respondent to bargain and, since August 23, 1996, the stitutes an unlawful refusal to bargain in violation of Section 8(a)(5) and (1) of the Act. CONCLUSION OF LAW By refusing on and after August 23, 1996, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate tion 8(a)(5) and (1) and Section 2(6) and (7) of the 
Act. 322 NLRB No. 181  2 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD REMEDY tion 8(a)(5) and (1) of the Act, we shall order it to cease and desist, to bargain on request with the Union, derstanding in a signed agreement. ices of their selected bargaining agent for the period 
spondent begins to bargain in good faith with the Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962); Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328 F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817 (1964); Burnett Construction Co., 149 NLRB 1419, 1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965). ORDER The National Labor Relations Board orders that the Respondent, Matlack, Inc., Elizabeth, New Jersey, its officers, agents, successors, and assigns, shall 1. Cease and desist from (a) Refusing to bargain with Teamsters Local 469, International Brotherhood of Teamsters, AFL±CIO, as 
ees in the bargaining unit. (b) In any like or related manner interfering with, restraining, or coercing employees in the exercise of the rights guaranteed them by Section 7 of the Act. 2. Take the following affirmative action necessary to effectuate the policies of the Act. sive representative of the employees in the following 
ment, and if an understanding is reached, embody the understanding in a signed agreement: ees, guards and supervisors as defined in the Act, and all other employees. (b) Within 14 days after service by the Region, post at its facility in Elizabeth, New Jersey, copies of the attached notice marked ``Appendix.''2 Copies of the notice, on forms provided by the Regional Director for 
spondent and maintained for 60 consecutive days in conspicuous places including all places where notices 2 If this Order is enforced by a judgment of a United States court of appeals, the words in the notice reading ``Posted by Order of the National Labor Relations Board'' shall read ``Posted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order 
of the National Labor Relations Board.'' to employees are customarily posted. Reasonable steps tices are not altered, defaced, or covered by any other material. In the event that, during the pendency of these proceedings, the Respondent has gone out of 
ceedings, the Respondent shall duplicate and mail, at its own expense, a copy of the notice to all current spondent at any time since November 13, 1996. (c) Within 21 days after service by the Region, file with the Regional Director a sworn certification of a 
responsible official on a form provided by the Region attesting to the steps that the Respondent has taken to comply. Dated, Washington, D.C. January 31, 1997 llllllllllllllllll William B. Gould IV, Chairman llllllllllllllllll Margaret A. Browning, Member llllllllllllllllll Sarah M. Fox, Member (SEAL) NATIONAL LABOR RELATIONS BOARD APPENDIX NOTICE TO EMPLOYEES•POSTED BY ORDER OF THE•NATIONAL LABOR RELATIONS BOARD•An Agency of the United States Government•The National Labor Relations Board has found that we dered us to post and abide by this notice. WE WILL NOT refuse to bargain with Teamsters Local 469, International Brotherhood of Teamsters, 
ployees in the bargaining unit. WE WILL NOT in any like or related manner interfere with, restrain, or coerce you in the exercise of the rights guaranteed you by Section 7 of the Act. WE WILL, on request, bargain with the Union and put in writing and sign any agreement reached on 
terms and conditions of employment for our employees in the bargaining unit: 
ployed by us at our Elizabeth, New Jersey facility, excluding all office clerical employees, manage-rial employees, professional employees, guards  MATLACK, INC. 3 and supervisors as defined in the Act, and all other employees. MATLACK, INC. 